Brown, G. J.,
concurring.
1. By section 2683 of the Code, it is declared that, “no judgment hereafter obtained in the Courts of this State, shall be enforced after the expiration of seven years from the time of its rendition, when no execution has been issued upon it; or when execution has been issued, and seven years have expired from the time of the last entry upon the execution, made by an officer authorized to execute and return the same, such judgments may be revived by scire facias, or be sued on within three years from the time they became dor- • mant.”
*419The latter portion of this section, which limits the period within which a dormant judgment may be revived by soire faeias or action, is, in the legal sense, a statute of limitations, and is properly so classed, as it bars all right of action on the judgment, if proceedings are not' commenced within three years after the judgment becomes dormant, by persons laboring under no legal disability. It puts an end to litigation, and is a statute of repose.
But the portion of said section which relates to the lien of judgment, is not, in any legal sense, a statute of limitations, and was no more suspended by the Act of 1860, or the subsequent Acts suspending the Statute of Limitations, than a mechanic’s lien, which he may enforce, on condition that he commence proceedings within a limited time. Taken in' connection with section 3525, it imposes certain conditions on a plaintiff in judgment, upon compliance with which he may maintain his lien. These conditions are: in case the defendant has sold his property to a bona fide purchaser, for a valuable consideration, who is in possession, that the plaintiff must have a levy made on the property, if personal within two years, if real within four years, or the lien is discharged. And if he fails to have an execution issued within seven years from the date of the judgment, or after the execution has issued, if he fails to have an entry made upon it by the proper officer for seven years, he loses all lien upon the property of the defendant, no matter in whose hands it ■ may be. But in such ease, the right is not barred, the judgment still lives, litigation is not at an end — there is no repose. The plaintiff may at any time within three years revive the dormant judgment, by the proper proceeding, and restore it to all its vitality and vigor, with lien upon the property of the defendant from the date of its renewal, and by having the proper entry made upon it once in every seven years he may keep it, in life, for an indefinite period of time, without any limitation whatever.
2. It is no statute of limitations, in the proper legal sense, because none of the disabilities which stop the running of the Statute of Limitations in any way affect the condition *420upon which the lien is retained. If the person having a right of action dies, the Statute of Limitations stops running against his estate, till representation is taken upon the estate, if the time does not exceed five years. But if a plaintiff in judgment dies the next day after it is rendered, and there is no representation on his estate during the whole period, the judgment is still dormánt, and the lien lost, if the proper entry is not made within seven years. The same rule would apply, in case the plaintiff in judgment is'a married woman, an infant, an idiot, insane, or imprisoned, all of which are exceptions which stop the running of the Statute of Limitations.
3. But it is insisted that the Act of 1866, known as the " Stay-law,” expressly suspends the Statute of Limitations as to liens. So it does. But what liens ? All liens, says the statute, affected by that Act. This Court, whether its judgment was right or not, has declared the Stay-law unconstitutional and void. It is very clear that the Legislature only intended to suspend the Statute of Limitations as to liens, as long as the Stay-law remained legally in force, and no longer. Under the ruling of this Court, the Stay-law was never legally in force for a single day. It therefore never affected any liens, and as the Statute of Limitations was only suspended as to liens affected by it, and none were affected by it, the statute was suspended as to none. The Stay-law having been declared null and void, it is, in law, as if it had never been passed, and creditors are no more entitled to claim legal rights under it now, than debtors were when it was brought before this Court and set aside in the interest of creditors.
See dissentient opinion of Warner, J., in Chapman vs. Akin, ante.